DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on June 12, 2020 is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 10, 11, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Pat. App. Pub. No. 2020/0342852, hereinafter Kim).

Regarding claim 1, Kim discloses An electronic device comprising (The devices, systems and methods described with relation to the “speech translation system 100”; Kim, ¶¶ [0047], [0051]): a memory configured to store a speech translation model (describes implementing the speech translation system using “a software or hardware component… [which] may be configured to be in an addressable storage medium”; Kim, ¶¶ [0042]-[0043]); and at least one processor electronically connected with the memory, (discloses “Memory... in electronic communication with a processor”; Kim, ¶¶ [0044]) wherein the at least one processor is configured to: train the speech translation model (discloses “generate a machine translation model by executing machine learning” which is executed through “one or more processors”; Kim, ¶¶ [0054]) based on first information related to conversion between a speech in a first language and a text corresponding to the speech in the first language (“The speech recognizer 210 may convert the speech data of the first language into a text of the first language.”; Kim, ¶¶ [0053]), and second information related to conversion between a text in the first language and a text in a second language corresponding to the text in the first language (“machine translator 220 may generate a machine translation model by executing machine learning based on a plurality of texts of first language and a plurality of corresponding texts of second language.”; Kim, ¶¶ [0054]), and wherein the speech translation model is trained to convert a speech in the first language into a text in the second language (the speech translation system 100 “may convert the speech data of the first language into a speech data of a second language.”; Kim, ¶¶ [0048], [0053], [0054]) and output the text (“output unit 130 may output the speech data of the second language generated by the speech translator 120. The output unit 130 may include a means that may output the speech. For example, the output unit 130 may include... transmit[ting] and stor[ing] speech data to the memory or database {output the text}”; Kim, ¶¶ [0050], [0054], [0055]).

Regarding claim 6, Kim discloses wherein the first information is acquired based on first sample data including a speech in the first language and a text corresponding to the speech in the first language (“The speech recognizer 210 may convert the speech data of the first language into a text of the first language.” where “machine translator 220 may generate a machine translation model by executing machine learning based on a plurality of texts of first language”; Kim, ¶¶ [0054]), and wherein the second information is acquired based on second sample data including a text in the first language and a text in the second language corresponding to the text in the first language (“generate a machine translation model by executing machine learning {second information is acquired...} based on a plurality of texts of first language {based on second sample data including a text in the first language} and a plurality of corresponding texts of second language {and a text in the second language corresponding to the text in the first language}.”; Kim, ¶¶ [0054]).

Regarding claim 9, Kim discloses wherein the first information includes information acquired based on a conversion rule between a speech in the first language and a text corresponding to the speech in the first language (“The speech recognizer 210 may convert {acquired based on a conversion rule} the speech data of the first language {between a speech} into a text {and a text corresponding to the speech} of the first language {in the first language},”; Kim, ¶¶ [0054]), and wherein the second information includes information acquired based on a conversion rule between a text in the first language and a text in the second language corresponding to the text in the first language (“generate a machine translation model by executing machine learning based on a plurality of texts of first language and a plurality of corresponding texts of second language {second information includes information acquired},” where “machine translator 220 may generate a text of the second language {and a text in the second language corresponding to the text in the first language} by inputting a text of the first language {between a text in the first language} into a pre-trained machine translation model {acquired based on a conversion rule}.”; Kim, ¶¶ [0054]).

Regarding claim 10, Kim discloses wherein the speech translation model is implemented as a single artificial intelligence model (the speech translation model is disclosed as a “single artificial neural network text-to-speech synthesis model {a single artificial intelligence model} configured by the speech synthesizer 230 {is implemented as…}”; Kim, ¶¶ [0067]).

Regarding claim 11, Kim discloses A method of controlling an electronic device storing a speech translation model, the method comprising (The devices, systems and methods described with relation to the “speech translation system 100”; Kim, ¶¶ [0047], [0051]) : acquiring first information related to conversion between a speech in a first language and a text corresponding to the speech in the first language (“The speech recognizer 210 may convert the speech data of the first language into a text of the first language.”; Kim, ¶¶ [0053]), and second information related to conversion between a text in the first language and a text in a second language corresponding to the text in the first language (“machine translator 220 may generate a machine translation model by executing machine learning based on a plurality of texts of first language and a plurality of corresponding texts of second language.”; Kim, ¶¶ [0054]); and training the speech translation model based on the first information and the second information, (discloses “generate a machine translation model by executing machine learning” using the first language, the second language and the accompanying text.; Kim, ¶¶ [0054]) wherein the speech translation model is trained to convert a speech in the first language into a text in the second language (the speech translation system 100 “may convert the speech data of the first language into a speech data of a second language.”; Kim, ¶¶ [0048], [0053], [0054]) and output the text (“output unit 130 may output the speech data of the second language generated by the speech translator 120. The output unit 130 may include a means that may output the speech. For example, the output unit 130 may include... transmit[ting] and stor[ing] speech data to the memory or database {output the text}”; Kim, ¶¶ [0050], [0054], [0055]).

Regarding claim 16, the rejection of claim 11 is incorporated. Claim 16 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 19, the rejection of claim 11 is incorporated. Claim 19 is substantially the same as claim 9 and is therefore rejected under the same rationale as above.

Regarding claim 20, the rejection of claim 11 is incorporated. Claim 20 is substantially the same as claim 10 and is therefore rejected under the same rationale as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (first embodiment) in further view of Kim (second embodiment), and in view of non-patent literature to Hu (Hu, Z., Chen, T., Chang, K.W., Sun, Y.: “Few-shot representation learning for out-of-vocabulary words.” In: Proceedings of the 57th Annual Meeting of the Association for Computational Linguistics. pp. 4102–4112. Association for Computational Linguistics, Florence, Italy (Jul 2019), hereinafter Hu).

Regarding claim 2, the rejection of claim 1 is incorporated. Kim discloses all of the elements of the current invention as stated above in a first embodiment. Kim, in the first embodiment, further discloses wherein the speech translation model includes a plurality of neural network layers (“the machine translator 220 may use... artificial neural network machine translation” where neural networks include at least an input layer, a hidden layer, and an output layer {a plurality of neural network layers}.; Kim, ¶¶ [0054]). However, in the first embodiment, Kim fails to expressly recite wherein the at least one processor is further configured to make weight value information corresponding to each of the plurality of neural network layers meta-learn based on the first information and the second information. 
In a second embodiment, Kim discloses wherein the at least one processor is further configured to make...each of the plurality of neural network layers meta-learn (“The model update unit 1825 may enable the data learning model to be updated based on the evaluation of the recognition result provided by the recognition result provision unit 1824.”; Kim, ¶¶ [0178]) based on the first information and the second information (“The single artificial neural network text-to-speech synthesis model is... trained based on a plurality of learning texts of first language and learning speech data of the first language corresponding to the plurality of the learning texts of first language {first information}, and a plurality of learning texts of second language and learning speech data of the second languages corresponding to the plurality of learning texts of the second language” including “using a large database existing as a pair of a multilingual text and a speech signal” where paired multilingual texts comprise information related to conversion between a text in a first language and text in a second language {second information}. Thus, the recognition result is produced using the first information and the second information; Kim, ¶¶ [0178], [0062], [0101]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech translation system of Kim to incorporate the speech synthesis embodiments of Kim to include wherein the at least one processor is further configured to make...each of the plurality of neural network layers meta-learn based on the first information and the second information. The speech synthesis systems described in Kim can achieve more natural translation while reducing data requirements, thus increasing efficiency. (Kim, ¶ [0005]-[0006], [0037]). However, the embodiments of Kim fail to expressly recite make weight value information corresponding to each of the plurality of neural network layers meta-learn.
Hu teaches systems and methods of “Model-Agnostic Meta-Learning (MAML) for adapting… [a] learned model” for learning out of vocabulary words. (Hu, Abstract). Regarding claim 2, Hu teaches wherein the at least one processor is further configured to make weight value information corresponding to each of the plurality of neural network layers meta-learn (“we adopt Model Agnostic Meta-Learning (MAML) (Finn et al., 2017) toachieve fast and robust adaption… [where] in each training episode, we first conduct gradient descent using sufficient data in DT to learn an updated weight θ*,” and then “use θ* as an initialized weight to optimize θ on the limited data in DN”; Hu, ¶¶ pg. 4, col. 2, para 3-4) based on the first information and the second information (describes “utiliz[ing] the above meta-learning algorithms to NLP tasks, including… machine translation” where DT is the training data {based on the first information and the second information}; Hu, ¶¶ pg. 9, col. 2, para 1; pg. 4, col. 2, para 4-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech translation and synthesis systems of Kim to incorporate the teachings of Hu to include make weight value information corresponding to each of the plurality of neural network layers meta-learn. “Experiments show that the proposed approach significantly outperforms existing methods in constructing accurate embeddings… and improves downstream tasks,” as recognized by Hu. (Hu, Abstract).

Regarding claim 3, the rejection of claim 2 is incorporated. Kim disclose all of the elements of the current invention as stated above. However, Kim fail(s) to expressly disclose wherein the at least one processor is further configured to: fine-tune the learned weight value information to correspond to the speech translation model.
The relevance of Hu is described above with relation to claim 2. Regarding claim 3, Hu teaches wherein the at least one processor is further configured to: fine-tune the learned weight value information to correspond to the speech translation model (“in each training episode, we first conduct gradient descent using sufficient data in DT to learn an updated weight θ*,” and then “use θ* as an initialized weight to optimize θ {fine tune the learned weight value information} on the limited data in DN {to correspond to the speech translation model}”; Hu, ¶¶ pg. 4, col. 2, para 3-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech translation and synthesis systems of Kim to incorporate the teachings of Hu to include wherein the at least one processor is further configured to: fine-tune the learned weight value information to correspond to the speech translation model. “Experiments show that the proposed approach significantly outperforms existing methods in constructing accurate embeddings… and improves downstream tasks,” as recognized by Hu. (Hu, Abstract).

Regarding claim 4, the rejection of claim 2 is incorporated. Kim discloses all of the elements of the current invention as stated above in a first embodiment. Kim, in the first embodiment, further discloses wherein the at least one processor is further configured to: train the speech translation model based on the first information, the second information (As explained previously, “the speech recognizer 210 may convert the speech data of the first language into a text of the first language,” and “machine translator 220 may generate a machine translation model by executing machine learning based on a plurality of texts of first language and a plurality of corresponding texts of second language.”; Kim, ¶¶ [0054]). However, in the first embodiment, Kim fails to expressly recite third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language.
In a second embodiment, Kim discloses wherein the at least one processor is further configured to: train the speech translation model based on the first information, the second information, and third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language (“The single artificial neural network text-to-speech synthesis model is ... trained based on a plurality of learning texts of first language and learning speech data of the first language corresponding to the plurality of the learning texts of first language {first information}, and a plurality of learning texts of second language and learning speech data of the second languages corresponding to the plurality of learning texts of the second language{...and third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language}” including “using a large database existing as a pair of a multilingual text and a speech signal” where paired multilingual texts comprise information related to conversion between a text in a first language and text in a second language {second information}. Thus, the recognition result is produced using the first information, the second information, and the third information; Kim, ¶¶ [0178], [0062], [0101]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech translation system of Kim to incorporate the speech synthesis embodiments of Kim to include third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language. The speech synthesis systems described in Kim can achieve more natural translation while reducing data requirements, thus increasing efficiency. (Kim, ¶ [0005]-[0006], [0037]).

Regarding claim 5, the rejection of claim 2 is incorporated. Kim disclose all of the elements of the current invention as stated above. However, Kim fail(s) to expressly disclose wherein the meta-learning is a model-agnostic meta-learning (MAML) method.
The relevance of Hu is described above with relation to claim 2. Regarding claim 5, Hu teaches wherein the meta-learning is a model-agnostic meta-learning (MAML) method (“we adopt Model Agnostic Meta-Learning (MAML) (Finn et al., 2017) to achieve fast and robust adaption”; Hu, ¶¶ pg. 4, col. 2, para 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech translation and synthesis systems of Kim to incorporate the teachings of Hu to include wherein the meta-learning is a model-agnostic meta-learning (MAML) method. “Experiments show that the proposed approach significantly outperforms existing methods in constructing accurate embeddings… and improves downstream tasks,” as recognized by Hu. (Hu, Abstract).

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 13, the rejection of claim 12 is incorporated. Claim 13 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 14, the rejection of claim 12 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 12 is incorporated. Claim 15 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claim 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (first embodiment) in further view of Kim (second embodiment).

Regarding claim 7, the rejection of claim 1 is incorporated. Kim discloses all of the elements of the current invention as stated above in a first embodiment. Kim, in the first embodiment, further discloses wherein the at least one processor is further configured to: train the speech translation model based on the first information, the second information (As explained previously, “the speech recognizer 210 may convert the speech data of the first language into a text of the first language,” and “machine translator 220 may generate a machine translation model by executing machine learning based on a plurality of texts of first language and a plurality of corresponding texts of second language.”; Kim, ¶¶ [0054]). However, in the first embodiment, Kim fails to expressly recite third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language.
In a second embodiment, Kim discloses wherein the at least one processor is further configured to: train the speech translation model based on the first information, the second information, and third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language (“The single artificial neural network text-to-speech synthesis model is ... trained based on a plurality of learning texts of first language and learning speech data of the first language corresponding to the plurality of the learning texts of first language {first information}, and a plurality of learning texts of second language and learning speech data of the second languages corresponding to the plurality of learning texts of the second language{...and third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language}” including “using a large database existing as a pair of a multilingual text and a speech signal” where paired multilingual texts comprise information related to conversion between a text in a first language and text in a second language {second information}. Thus, the recognition result is produced using the first information, the second information, and the third information; Kim, ¶¶ [0178], [0062], [0101]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech translation system of Kim to incorporate the speech synthesis embodiments of Kim to include third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language. The speech synthesis systems described in Kim can achieve more natural translation while reducing data requirements, thus increasing efficiency. (Kim, ¶ [0005]-[0006], [0037]).

Regarding claim 8, the rejection of claim 1 is incorporated. Kim discloses all of the elements of the current invention as stated above in a first embodiment. Kim, in the first embodiment, further discloses wherein the at least one processor is further configured to: train the speech translation model based on the first information, the second information (As explained previously, “the speech recognizer 210 may convert the speech data of the first language into a text of the first language,” and “machine translator 220 may generate a machine translation model by executing machine learning based on a plurality of texts of first language and a plurality of corresponding texts of second language.”; Kim, ¶¶ [0054]). However, in the first embodiment, Kim fails to expressly recite third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language.
In a second embodiment, Kim discloses wherein the at least one processor is further configured to: train the speech translation model based on the first information, the second information, and third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language (“The single artificial neural network text-to-speech synthesis model is ... trained based on a plurality of learning texts of first language and learning speech data of the first language corresponding to the plurality of the learning texts of first language {first information}, and a plurality of learning texts of second language and learning speech data of the second languages corresponding to the plurality of learning texts of the second language{...and third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language}” including “using a large database existing as a pair of a multilingual text and a speech signal” where paired multilingual texts comprise information related to conversion between a text in a first language and text in a second language {second information}. Thus, the recognition result is produced using the first information, the second information, and the third information; Kim, ¶¶ [0178], [0062], [0101]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech translation system of Kim to incorporate the speech synthesis embodiments of Kim to include third information related to conversion between a speech in the second language and a text corresponding to the speech in the second language. The speech synthesis systems described in Kim can achieve more natural translation while reducing data requirements, thus increasing efficiency. (Kim, ¶ [0005]-[0006], [0037]).

Regarding claim 17, the rejection of claim 11 is incorporated. Claim 17 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 11 is incorporated. Claim 18 is substantially the same as claim 8 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (U.S. Pat. App. Pub. No. 2020/0034436) discloses neural network models for machine speech translation.
	Waibel et al. (U.S. Pat. App. Pub. No. 2015/0046147) discloses systems and methods for modification and improvement of speech-to-speech translation systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657